                      Case 1:21-mj-00120-ZMF Document 1 Filed 01/19/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                    Nicholas DeCarlo                                 )      Case No.
                                                                     )
 AKA: Dick Necarlo a/k/a Dick Lambaste                               )
                                                                     )
         'DWHRI%LUWK;;;;;;;;                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                               in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description

             18 U.S.C. 1512(c)(2)- Obstructing or Impeding Any Official Proceeding;
             18 U.S.C. 1752(a)(1) & (2)- Knowingly Entering or Remaining in any Restricted Building or
             Grounds Without Lawful Authority;
             40 U.S.C. 5104(e)(2)(G)- Parading or Demonstrating on Capitol Grounds


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Jennifer Schick, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                                2021.01.19
Date:
                                                                                                                14:41:15 -05'00'
                  01/19/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                          Zia
                                                                                    _ M. Faruqui, U.S. Magistrate Judge _
                                                                                               Printed name and title
